In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3392

GABRIELA CORDOVA‐SOTO,
                                                        Petitioner,

                                 v.


ERIC H. HOLDER, JR.,
Attorney General of the United States,
                                                       Respondent.

                 Petition for Review of an Order of 
                 the Board of Immigration Appeals.
                            A091‐045‐891.


     ARGUED JULY 10, 2013 — DECIDED OCTOBER 15, 2013 


   Before BAUER, TINDER, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. Petitioner Gabriela Cordova‐Soto
is a Mexican citizen whose parents brought her to the United
States  at  the  age  of  nine  months.  She  eventually  became  a
lawful  permanent  resident.  In  2005  at  age  27,  however,  she
signed  a  written  stipulation  agreeing  to  removal  to  Mexico
after  she  was  convicted  in  state  court  for  possession  of
methamphetamine.  She  believed,  she  says,  based  on  legal
2                                                     No. 12‐3392

advice from an immigration officer that she had no way to stay
in the United States lawfully after that conviction.
    Immediately  after  her  removal,  though,  Cordova‐Soto
returned  to  the  United  States  unlawfully.  After  she  was
discovered in 2010, her earlier removal order from 2005 was
reinstated. See 8 U.S.C. § 1231(a)(5). She was again removed to
Mexico.  After  that  second  removal,  Cordova‐Soto  sought  in
2011  to  reopen  the  removal  order  entered  back  in  2005.  An
immigration judge and then the Board of Immigration Appeals
denied her motion to reopen the 2005 removal order. Cordova‐
Soto has petitioned for judicial review. We conclude that her
illegal  reentry  after  her  2005  removal  permanently  bars
reopening that earlier removal order. See 8 U.S.C. § 1231(a)(5).
Accordingly, we deny her petition.
I. Factual and Procedural Background
    Cordova‐Soto entered the United States in 1978 as an infant
and became a lawful permanent resident in 1991 at the age of
13.  After  moving  to  Kansas,  she  worked  at  fast  food
restaurants to support her family and eventually received her
high school equivalency degree. In her late teens, she started
using  drugs  and  ran  into  trouble  with  the  law.  She  was
sentenced to six months in prison in 2002 for theft, served 60
days in prison in 2003 for passing a worthless check, and was
given a 20‐month suspended sentence in 2005 for possessing
methamphetamine—a felony under state law. See Kan. Stat.
§ 65‐4160 (2005).
    As a result of those convictions, immigration authorities in
2005 acted to remove Cordova‐Soto on three related but legally
distinct  grounds:  (1)  commission  of  an  aggravated  felony;
No. 12‐3392                                                        3

(2) commission of two crimes involving moral turpitude; and
(3) commission of a controlled substance offense. See 8 U.S.C.
§ 1227(a)(2)(A)(ii), (a)(2)(A)(iii), and (a)(2)(B)(i). At the time of
these immigration charges, the circuit courts of appeals had
split on whether a drug possession conviction like Cordova‐
Soto’s that was a felony under state law but that would be a
misdemeanor  under  federal  law  should  be  treated  as  an
aggravated felony for purposes of federal immigration law. See
8 U.S.C. § 1101(a)(43); Lopez v. Gonzales, 549 U.S. 47, 52 & n.3
(2006) (resolving circuit split and holding that such convictions
were  not  aggravated  felonies  under  immigration  law).  We
ruled in early 2006 that state convictions for drug possession
without intent to distribute were not aggravated felonies for
immigration purposes. Gonzales‐Gomez v. Achim, 441 F.3d 532,
535 (7th Cir. 2006).
    According to Cordova‐Soto, though, during her removal
proceedings in 2005 an immigration officer said that she “did
not  have  any  way  to  stay  in  the  United  States,”  and  she
received similar advice from a legal aid organization. Believing
that her case was hopeless, she signed a “Stipulated Request
for  Issuance  of  Final  Order  of  Removal,  [and]  Waiver  of
Appearance and Hearing.” This form included an admission
of the factual allegations in her Notice to Appear, a waiver of
“any  right  to  make  application  for  any  relief  from  removal
including … cancellation of removal,” and an acknowledgment
that  she  signed  the  form  “voluntarily,  knowingly,  and
intelligently.”
    Based  on  the  stipulation,  and  without  a  hearing,  an
immigration judge ordered Cordova‐Soto removed to Mexico
in November 2005. According to the National Immigrant Law
4                                                       No. 12‐3392

Center,  which  filed  an  amicus  curiae  brief  in  this  case,
immigration officers routinely give detained immigrants like
Cordova‐Soto misleading information about their legal rights
when offering them stipulated orders of removal. We do not
know this is so, but we will assume it is for purposes of this
case.
    Just three weeks after her removal, Cordova‐Soto returned
to the United States illegally and moved back to Kansas to live
with her four U.S.‐born children (then ages 9, 8, 8, and 1) and
their U.S.‐citizen father, whom she later married in 2009. As
understandable as her illegal return may have been in human
terms, her illegal return has decisive consequences in this case.
   In 2010 immigration authorities discovered that Cordova‐
Soto  had  returned  to  the  United  States  and  took  her  into
custody. The authorities reinstated the 2005 order of removal
using  an  expedited  process  available  for  aliens  who  are
removed and then return illegally. See 8 U.S.C. § 1231(a)(5).
     Cordova‐Soto was again removed to Mexico. From there,
she  appealed  to  the  Board  of  Immigration  Appeals,  which
dismissed her appeal. She then petitioned the Tenth Circuit to
review the reinstatement of the 2005 order of removal and the
underlying order of removal itself. The Tenth Circuit ruled that
it  lacked  jurisdiction  to  review  the  2005  order  and  rejected
Cordova‐Soto’s argument attacking the reinstatement of that
order.  Cordova‐Soto  v.  Holder,  659  F.3d  1029,  1035  (10th  Cir.
2011). 
    After  the  Tenth  Circuit  rejected  her  challenge  to  the
reinstatement,  Cordova‐Soto  filed  a  motion  with  an
immigration  judge  to  reopen  her  2005  removal  order.  She
No. 12‐3392                                                           5

argued that the standard 90‐day deadline did not apply or was
equitably tolled. She also asked that the order be reopened sua
sponte  because  of  the  defects  in  the  underlying  order.  (A
request for sua sponte reopening is an oxymoron, but the odd
concept seems to be well entrenched in immigration law.)
    The immigration judge denied Cordova‐Soto’s motion on
four grounds: (1) her motion was untimely, and she had not
shown due diligence by “hiding out for five years” and not 
consulting a lawyer until she was detained; (2) a removal order
could never be reopened after the alien’s illegal reentry and
reinstatement  of  the  order,  see  8  U.S.C.  §  1231(a)(5);  (3)  her
written stipulation was knowing and intelligent because, the
immigration judge asserted, the legal advice she received was
correct  at  that  time;  and  (4)  she  had  not  shown  exceptional
circumstances that would justify reopening sua sponte.
    The  Board  agreed  with  the  immigration  judge  that  the
motion was untimely and added that there was no basis for
equitable  tolling  without  a  claim  of  ineffective  assistance  of
counsel or other reason to think she was unaware of the status
of her case. The Board also agreed with the immigration judge
that  Cordova‐Soto  had  not  presented  “exceptional
circumstances” that warranted reopening sua sponte. Cordova‐
Soto now petitions for review of that denial of reopening of the
2005 removal order.
II. Venue
    We  begin  our  analysis  with  the  threshold  question  of
venue. The government has moved to have this case dismissed
for improper venue or transferred to the Eighth Circuit. At the
time  of  Cordova‐Soto’s  2005  removal  order,  removal
6                                                       No. 12‐3392

proceedings  like  hers  that  began  in  Kansas  (her  state  of
residence)  were  adjudicated  by  the  immigration  court  in
Chicago.  Three  years  later  the  immigration  court  in  Kansas
City,  Missouri,  assumed  control  over  proceedings  involving
aliens residing in Missouri and Kansas. Cordova‐Soto filed her
2011 motion to reopen in Chicago, but was told to re‐file in
Kansas City. She did so, and an immigration judge in Kansas
City denied her motion to reopen.
     A  petition  for  review  must  be  “filed  with  the  court  of
appeals for the judicial circuit in which the immigration judge
completed the proceedings.” 8 U.S.C. § 1252(b)(2). This is not
a  jurisdictional  statute,  however,  so  we  are  not  deprived  of
subject  matter  jurisdiction  over  the  petition  merely  because
Cordova‐Soto’s immigration proceedings were completed in
the Eighth Circuit. See Thiam v. Holder, 677 F.3d 299, 301–02
(6th Cir. 2012) (listing cases); see also Nwaokolo v. INS, 314 F.3d
303, 306 n.2 (7th Cir. 2002) (per curiam). When jurisdiction is
absent, 28 U.S.C. § 1631 empowers us to transfer a case to a
court with jurisdiction “if it is in the interest of justice.” We join
other  circuits  that  take  guidance  from  §  1631  in  assessing
whether to transfer a case from one court, like ours, having
jurisdiction to another that would also have proper venue. See
Thiam, 677 F.3d at 302; Sorcia v. Holder, 643 F.3d 117, 122 (4th
Cir. 2011); Moreno‐Bravo v. Gonzales, 463 F.3d 253, 262–63 (2d
Cir. 2006). 
   Based on a combination of several unusual features of this
case,  we  conclude  that  the  interest  of  justice  favors  keeping
Cordova‐Soto’s  petition  in  this  court.  First,  although  the
government moved to transfer soon after the petition was filed,
the  case  has  now  been  briefed  and  argued.  A  transfer  now
No. 12‐3392                                                           7

would  inconvenience  both  parties,  occupy  two  courts,  and
delay resolution of the petition. See Moreno‐Bravo, 463 F.3d at
262–63; Bonhometre v. Gonzales, 414 F.3d 442, 446 n.5 (3d Cir.
2005).  Second,  Cordova‐Soto  is  represented  by  pro  bono
counsel located in Chicago, so transfer would impose increased
costs  and  inconvenience  on  her  attorneys,  whereas  the
government litigates nationwide. See Thiam, 677 F.3d at 302;
Sorcia,  643  F.3d  at  122–24.  Also,  because  this  case  originally
started in Chicago, Cordova‐Soto did not act unreasonably by
filing  her  petition  here.  In  light  of  this  unusual  history,  we
believe the better course is to exercise our discretion to keep
the petition in this court.
III. Jurisdiction
   The government also challenges our jurisdiction to review
the  denial  of  Cordova‐Soto’s  motion  to  reopen  the  2005
removal order. The government asserts that we may not decide
the  case  because  Cordova‐Soto  did  not  timely  appeal  the
earlier  removal  order.  Alternatively,  the  government  argues
that the Board lacks jurisdiction to reopen a removal order at
any point after it has been reinstated. It points to a provision in
the  Immigration  and  Nationality  Act  governing  reinstated
removal orders: “If the Attorney General finds that an alien has
reentered the United States illegally after having been removed
… the prior order of removal is reinstated from its original date
and  is  not  subject to being reopened or reviewed.” 8 U.S.C.
§ 1231(a)(5).
   This  court  does  not  have  jurisdiction  to  review  the  2005
removal order itself. The government is correct that the time to
appeal  the  2005  removal  order  expired  thirty  days  after  its
8                                                       No. 12‐3392

entry.  See  8  U.S.C.  §  1252(b)(1).  This  court  does  have
jurisdiction, however, to hear Cordova‐Soto’s challenge to the
Board’s  denial  of  her  motion  to  reopen  because  she  timely
raises questions of law about the meaning of § 1231(a)(5). See
8 U.S.C. § 1252(a)(2)(D); Zambrano‐Reyes v. Holder, 725 F.3d 744,
751 (7th Cir. 2013); Marinov v. Holder, 687 F.3d 365, 368 (7th Cir.
2012); Bachynskyy v. Holder, 668 F.3d 412, 416–17 (7th Cir. 2011).
IV.   The Merits of the Petition
   We  turn  to  the  merits  of  the  denial  of  Cordova‐Soto’s
motion  to  reopen.  Because  the  Board  agreed  with  the
immigration judge’s multiple grounds for denying the petition,
we review the immigration judge’s order as supplemented by
the Board’s decision. See Munoz‐Avila v. Holder, 716 F.3d 976,
978 (7th Cir. 2013); Abraham v. Holder, 647 F.3d 626, 632 (7th Cir.
2011).
    Although we have jurisdiction to consider the merits, we
agree with the government that § 1231(a)(5) bars reopening of
a removal order that has been reinstated after the alien’s illegal
return to the United States. That paragraph of the statute is
entitled  “Reinstatement  of  removal  orders  against  aliens
illegally reentering,” and it provides:
       If  the  Attorney  General  finds  that  an  alien  has
       reentered the United States illegally after having
       been  removed  or  having  departed  voluntarily,
       under  an  order  of  removal,  the  prior  order  of
       removal is reinstated from its original date and is
       not  subject  to  being  reopened  or  reviewed,  the
       alien  is  not  eligible  and  may  not  apply  for  any
       relief  under  this  chapter,  and  the  alien  shall  be
No. 12‐3392                                                           9

       removed under the prior order at any time after
       the reentry. 
    Cordova‐Soto argues that § 1231(a)(5) is not a permanent
bar but instead prevents aliens from reopening their removal
orders only while the reinstatement process is underway. She
points out that the statute is written in the present tense, not
the future tense: the order “is reinstated” and “is not subject to
being reopened.” 8 U.S.C. § 1231(a)(5). She adds that reading
the provision as a permanent bar raises due process concerns
because aliens who contend that they were removed without
notice and hearing would be forever unable to challenge their
removal  orders  after  reinstatement.  (This  would  be  true,
however,  only  for  aliens  who  are  removed  and  who  then
choose  to  reenter  the  United  States  illegally.)  She  also  notes
that Congress explicitly used the word “permanently” in other
portions  of  the  Immigration  and  Nationality  Act  when  it
intended  to  forever  bar  any  future  relief.  See,  e.g.,  8  U.S.C.
§ 1158(d)(6).
    We disagree with Cordova‐Soto’s reading of § 1231(a)(5)
and its purpose. First, the argument based on the text is not
persuasive. The Immigration and Naturalization Act contains
a  number  of  provisions  written  in  the  present  tense  that
nonetheless  operate  permanently.  In  particular,  the  statute
permanently bars entry of certain aliens by using the phrase “is
inadmissible.” Such aliens include those who have committed
application fraud, see 8 U.S.C. § 1182(a)(6)(C)(i) (“Any alien
who,  by  fraud  or  willfully  misrepresenting  a  material  fact,
seeks to procure … [a] benefit provided under this chapter is
inadmissible.”); Valenzuela‐Solari v. Mukasey, 551 F.3d 53, 56 (1st
Cir. 2008), and those who have illegally reentered the United
10                                                      No. 12‐3392

States after removal, see 8 U.S.C. § 1182(a)(9)(C)(i)(II) (“Any
alien  who  has  been  ordered  removed  …  and  who  enters  or
attempts to reenter the United States without being admitted
is inadmissible.”); Lemus‐Losa v. Holder, 576 F.3d 752, 761 (7th
Cir. 2009). When a bar is designed to be less than permanent,
though, such as when an applicant must wait a certain number
of years before seeking to reenter, the Act specifies how long
the bar lasts. See 8 U.S.C. § 1182(a)(9)(A)(i). 
     Second,  the  purpose  of  §  1231(a)(5)  is  “to  expedite  the
re‐removal of a person who returns without permission after
being removed.” Tapia‐Lemos v. Holder, 696 F.3d 687, 690 (7th
Cir. 2012). Congress added the provision in 1996 as part of the
Illegal Immigration Reform and Immigrant Responsibility Act,
Pub. L. No. 104‐208, 110 Stat. 3009, to invest the reinstatement
process “with something closer to finality.” Fernandez‐Vargas
v.  Gonzales,  548  U.S.  30,  40  (2006)  (upholding  application  of
provision to alien who reentered United States illegally before
provision  was  passed);  Zambrano‐Reyes,  725  F.3d  at  752
(denying petition where alien had illegally reentered United
States and sought judicial review of denial of his request to
reopen  original  removal  order);  see  also  Herrera‐Molina  v.
Holder, 597 F.3d 128, 133 (2d Cir. 2010). The text of the statute
does not allow room for avoiding this clear purpose. 
    Third,  an  alien  in  Cordova‐Soto’s  situation  in  2005  had
available to her extensive procedures to protect her rights and
interests.  Congress  made  a  reasonable  and  understandable
choice to provide that an alien who is removed pursuant to
those procedures should not be able to engage in unlawful self‐
help by simply sneaking back into the country.
No. 12‐3392                                                        11

      Cordova‐Soto  had  a  reasonable  opportunity  to  move  to
reopen back in 2005. Instead, she returned to the United States
just three weeks after she was removed. Given her desire to
return, she could have consulted an attorney to determine if
she had been mistakenly advised to agree to removal. And she
could have done this from Mexico within the standard 90‐day
period for a motion to reopen. Although 8 C.F.R. § 1003.2(d)
might  be  thought  to  suggest  that  petitioners  cannot  reopen
their removal orders from outside the United States, we have
held  that  the  Board  cannot  divest  itself  of  the  jurisdiction
created  by  8  U.S.C.  §  1229a(c)(7)(A)  and  (C),  which  allows
petitioners the opportunity to file one motion to reopen within
90  days,  regardless  of  the  alien’s  location.  See  Rivas‐
Melendrez v. Napolitano, 689 F.3d 732, 739 n.5 (7th Cir. 2012);
Marin‐Rodriguez v. Holder, 612 F.3d 591, 594–95 (7th Cir. 2010).
(We  recognize  that  Cordova‐Soto’s  prospects  for  success
would have been dimmer in the Eighth Circuit, which has not
ruled on this matter, see Ortega‐Marroquin v. Holder, 640 F.3d
814, 820 (8th Cir. 2011), and that the Tenth Circuit barred out‐
of‐country  petitions  to  reopen  until  last  year,  see
Contreras–Bocanegra v. Holder, 678 F.3d 811, 819 (10th Cir. 2012)
(en banc).)
    Instead of acting lawfully to seek to reenter, Cordova‐Soto
reentered the country illegally and did her best to stay out of
sight. She did not seek any legal relief from the removal order
until  five  years  later,  after  immigration  authorities  took  her
into custody. Her actions fall squarely within the terms of §
1231(a)(5).  She  is  not  entitled  to  reopen  that  2005  removal
order.
12                                                        No. 12‐3392

     Other  circuits  have  taken  different  approaches  to  the
question  whether  an  alien  may  collaterally  attack  an
underlying  order  of  removal  during  a  challenge  to  the  new
order of reinstatement. The Second, Tenth (in Cordova‐Soto’s
earlier case), and Eleventh Circuits, like ours in Torres‐Tristan
v.  Holder,  656  F.3d  653,  656  (7th  Cir.  2011),  do  not  entertain
attacks on underlying removal orders during a challenge to
new reinstatement orders. See Cordova‐Soto, 659 F.3d at 1032;
Avila  v.  U.S.  Attorney  General,  560  F.3d  1281,  1285  (11th  Cir.
2009); Garcia‐Villeda v. Mukasey, 531 F.3d 141, 150 (2d Cir. 2008).
The  Sixth  Circuit  will  review,  during  a  review  of  the
reinstatement order, any constitutional claims or questions of
law,  including  due  process  challenges  to  the  underlying
removal order. Villegas de la Paz v. Holder, 640 F.3d 650, 656–57
(6th  Cir.  2010)  (denying  relief  on  the  merits).  Three  other
circuits have said they will consider a collateral attack only to
the extent that a petitioner can show a “gross miscarriage of
justice” in the underlying proceedings, but we have found no
cases  actually  granting  relief  under  such  a  theory.  See
Zambrano‐Reyes, 725 F.3d at 749, n.3, citing Garcia de Rincon v.
Dep’t of Homeland Sec., 539 F.3d 1133, 1138 (9th Cir. 2008); see
also Debeato v. U.S. Attorney General, 505 F.3d 231, 235 (3d Cir.
2007) (denying relief on the merits); Ramirez‐Molina v. Ziglar,
436 F.3d 508, 513–14 (5th Cir. 2006) (same).
   Despite these varying approaches to collateral review of the
underlying  order  while  the  reinstatement  order  is  under
review, we are confident that the statute prohibits collateral
review after the review of the reinstatement is complete, as is
the case here. 
No. 12‐3392                                                           13

    Our conclusion about the effect of § 1231(a)(5) lines up with
the principles underlying the fugitive disentitlement doctrine
in the law of criminal appeals. That doctrine allows courts to
dismiss criminal appeals to prevent fugitives from enjoying the
benefits of an appeal while flouting the judgments that keep
them in custody. See Ortega‐Rodriguez v. United States, 507 U.S.
234,  239–42  (1993)  (collecting  cases);  United  States  v.  Jacob,
714  F.3d  1032,  1034  (7th  Cir.  2013);  Sapoundjiev  v.  Ashcroft,
384 F.3d 916, 917 (7th Cir. 2004).
    In this case, Cordova‐Soto flouted this country’s laws by
reentering illegally rather than filing a timely motion to reopen.
Now, after being caught, she wants the BIA and this court to
allow  her  to  attack  belatedly  her  2005  removal  order.  The
fugitive disentitlement doctrine is discretionary, see Jacob, 714
F.3d at 1034; Gutierrez‐Almazan v. Gonzales, 453 F.3d 956, 957
(7th  Cir.  2006),  but  it  is  also  a  judicially  created  rule.  The
language  of  §  1231(a)(5)  barring  relief  here  is  a  mandatory
directive in a statute.
     We  recognize  the  force  of  Cordova‐Soto’s  most  basic
human desire to reunite with her children. We also recognize
that Cordova‐Soto has spent nearly her entire life in the United
States, and we assume  for purposes of  her petition that she
gave up a potential claim for relief from removal by stipulating
to  removal  based  on  bad  legal  advice  from  an  immigration
officer.  And  the  immigration  judge  signed  off  on  her  2005
stipulation without addressing whether it was intelligent and
voluntary, even though she was  not represented  by counsel
during the proceedings. See 8 C.F.R. § 1003.25(b) (“If the alien
is unrepresented, the Immigration Judge must determine that
the alien’s waiver is voluntary, knowing, and intelligent.”). She
14                                                    No. 12‐3392

therefore had grounds either to appeal her 2005 removal order
directly or to file a timely motion to reopen it, after which she
might  have  received  cancellation  of  removal,  which  might
have allowed her to stay in this country legally with her four
children  and  husband,  all  of  whom  are  U.S.  citizens.  See  8
U.S.C. § 1229b(a); In re Taveras, 25 I&N Dec. 834, 834–35 (BIA
2012)  (noting  that  alien  received  cancellation  of  removal
despite  conviction  for  possession  of  crack  cocaine);  In  re
Sotelo‐Sotelo, 23 I&N Dec. 201, 203 (BIA 2001) (explaining that
Board  uses  balancing  test  to  determine  if  lawful  permanent
residents deserve favorable exercise of discretion). But she did
not appeal, and she did not seek to reopen her proceedings
until after she had reentered the United States illegally. Her
underlying order therefore “is not subject to being reopened,”
8 U.S.C. § 1231(a)(5). Lacking the authority to reopen a removal
order after its reinstatement, the Board did not err by denying
her motion to reopen.
                                            PETITION DENIED.